Case 1:19-cv-03618-GHW Document 35 Filed 12/23/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NEW YORK BAY CAPITAL, LLC,

Plaintiff, . Case No. 1:19-cv-03618-GHW
Vv. :
COBALT HOLDINGS, INC.,

SUBSTITUTION OF COUNSEL
Defendant.

 

Notice is hereby given that, subject to approval by the Court, defendant Cobalt Holdings,

Inc. substitutes Becker & Poliakoff, LLP as counsel of record in place of Reed Smith LLP.

REED SMITH LLP

wrt ok

Christia Sao. * 4
Ge awing Attorneys for Defendant
Cobalt Holdings, Inc.
599 Lexington Avenue
New York, NY 10022
(212) 521-5400
jscalzo<treedsnith.com

Dated: December 2, 2019
DUANE MORRIS LLP

By:

 

Evan Michailidis, Esq.
Attorneys for Plaintiff

New York Bay Capital, LLC
1540 Broadway

New York, NY 10036
Orr 471- L8G

Dated: December __, 2019

{NO242720 }

~Y LLP

J arcs 9 pen Esq.
sames pen sa for Defendant
Cobalt Holdings, Inc.

45 Broadway, 17" Floor
New York, NY 10006

(212) 599-3322
imahon‘wibeckerlawyers.com

Dated: December 24, 2019
CECCARELLI LAW FIRM PLLC

By:

 

Joseph J. Ceccarelli, Esq.
Attorneys for Plaintiff

New York Bay Capital, LLC
48 Wall Street, 11" Floor
New York, NY 10005

(212) 889-3675

jeeccarellia@iceecarellilaw.com

Dated: December __, 2019
Case 1:19-cv-03618-GHW Document 35 Filed 12/23/19 Page 2 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NEW YORK BAY CAPITAL, LLC,

 

 

 

Plaintiff, Case No, 1:19-cv-03618-GHW
V.
COBALT HOLDINGS, INC.,
SUBSTITUTION OF COUNSEL
Defendant.
Notice is hereby given that, subject to approval by the Court, defendant Cobalt Holdings,
Inc. substitutes Becker & Poliakoff, LLP as counsel of record in place of Reed Smith LLP.
REED SMITH LLP BECKER & POLIAKOFF, LLP
By: By:
John Christian Scalzo James J. Mahon

Withdrawing Attorneys for Defendant
Cobalt Hoidings, Inc.

599 Lexington Avenue

New York, NY 10022

(212) 521-5400

Dated: December _, 2019

DUANE MORRIS LLP

i * %

By: yar iV tC het | iA if

Evan Michailidis

Attomeys for Plaintiff

New York Bay Capital, LLC

1540 Broadway

New York, NY 10036

(212) 471-1864

Ae vie ry a] sofrse
Va EI eeEL ULES ib

 

gic oA

Dated: December 23, 2019

 

Superseding Attorneys for Defendant
Cobalt Holdings, Inc.

45 Broadway, 17" Floor

New York, NY 10006

(212) 599-3322

sai Se gi. id wished bo ¥

Dated: December __, 2019

CECGARELLI L my FIRM PL i
\ \ ;

By: jae? Ct c Me
Joseph J. ath
Attorneys for Plaintiff
New York Bay Capital, LLC
48 Wall Street, 11" Floor
New York, NY 10005
. 3892005

~eCCare:l eccare! LEG

 

Dated: December 23, 2019
Case 1:19-cv-03618-GHW Document 35 Filed 12/23/19 Page 3 of 3

COBALT HOLDINGS, INC.

By: OTE Oe

Paul Moote. Chief Exceutive Officer

 

Dated: December23, 2019

STATE OF ILLINOIS \
SS:
COUNTY OF CH EE

On the 42 day of December, 2019 before me. the undersigned. a Notary Public in and
for said State. personally appeared Paul Moore. personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his capacity. and that by his
signatures on the instrument, the individual. or the person upon behalf of which the individual
acted. executed the Substitution of Counsel.

2 = ; ) ;
\ Tp AL CEN co

St

NOI ARY BU BLIC

JILL 8 PEARRE
Official Seal

SO ORDERED. 4 Notary Public - State of Hlinois

q My Cammiss:on Expires Aug 29, 2023

 

 

Hon. Gregory H. Woods. U.S.D.J.

{NO242720 }
